UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6004



CURTIS J. BRIDGES,

                                              Plaintiff - Appellant,

          versus


E. MONTGOMERY TUCKER, Chairman, Virginia Pa-
role Board; GENE M. JOHNSON, Deputy Director,
Division of Operations, VDOC; JACK LEE, War-
den, Keen Mountain Correctional Center; JOHN
R. ALDERMAN, Chairman of the Virginia Parole
Board; JAMES JENKINS, Chairman of the Virginia
Parole Board; RON ANGELONE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-771-7)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis J. Bridges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis J. Bridges appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Bridges v. Tucker, No. CA-00-771-7 (W.D.

Va. Nov. 21, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2